--------------------------------------------------------------------------------

CPN

CONVERTIBLE PROMISSORY NOTE


$400,000.00 June 30, 2011   Menlo Park, California

For value received, Kranem Corporation., a California corporation (the
“Company”), promises to pay to Investco, a British Virgin Island corporation
(the “Holder”) the principal sum of Four Hundred Thousand Dollars ($400,000.00)
(the “Principal”). Interest shall accrue from the date of this Convertible
Promissory Note (hereinafter the “Note”) on the unpaid Principal amount at a
rate equal to five percent (5%) simple interest per annum. The Holder and the
Company are hereinafter sometimes referred to collectively as the “Parties” and
individually as a “Party.” This Note is being issued as part of the asset
purchase agreement between the Parties (the “APA”) on the date hereof.

Initially capitalized words not defined herein shall have the meaning as set
forth in the APA. This Note is subject to the following terms and conditions.

           1.           Maturity.            Unless repaid in whole early or
converted pursuant to Section 2 below, this Note will automatically mature and
be due and payable on June 29, 2012 (the “Maturity Date”). The Note can be
prepaid at any time by the Company without penalty. Interest shall accrue on
this Note but shall not be due and payable until the Maturity Date or the
Closing Date, as defined in Section 2 below, whichever occurs first. The entire
unpaid principal sum of this Note, together with accrued and unpaid interest
thereon, shall become immediately due and payable upon:

  (a) The insolvency of the Company,         (b) The commission of any act of
bankruptcy by the Company,         (c) The execution by the Company of a general
assignment for the benefit of creditors,         (d) The filing by or against
the Company of a petition in bankruptcy or any petition for relief under the
federal bankruptcy act or the continuation of such petition without dismissal
for a period of ninety (90) days or more, or         (e) The appointment of a
receiver or trustee to take possession of the property or assets of the Company.

            2.            Conversion.

           (a)            Conversion by the Holder. At the Holder's option, the
principal amount of and accrued interest on this Note may be converted into
shares (the “Shares”) of the Company’s common stock (the “Common Stock”) at the
price per share, terms and conditions agreed to in the Company’s next round of
financing (the “Next Round”) at the price per share, terms and conditions agreed
to in the Next Round by the lead investor therein at the closing of such Next
Round (the “Closing Date”). The Shares shall have the same rights, preferences
and privileges of the Common Stock in the Next Round. The Holder must convert
(if at all) on the Closing Date. The Shares to be issued to the Holder upon such
conversion shall be equal to the quotient obtained by dividing (i) the principal
(plus accrued interest, if any) by (ii) the price per share for the Next Round
rounded to the nearest whole share. This Note is not convertible until the
Closing Date.

1 of 4

--------------------------------------------------------------------------------

CPN

           (b)            Mechanics and Effect of Conversion.            No
fractional shares of the Company’s capital stock will be issued upon conversion
of this Note. In lieu of any fractional share to which the Holder would
otherwise be entitled, the Company will pay to the Holder in cash the amount of
the unconverted principal and interest balance of this Note that would otherwise
be converted into such fractional share. Upon conversion of this Note pursuant
to this Section 2, the Holder shall surrender this Note, duly endorsed, at the
principal offices of the Company or any transfer agent of the Company. At its
expense, the Company will issue to such Holder, a certificate for the Shares to
which such Holder is entitled upon such conversion under the terms of this Note.
Upon conversion of this Note, the Company will be forever released from all of
its obligations and liabilities under this Note with regard to that portion of
the principal amount and accrued interest being converted including without
limitation the obligation to pay such portion of the principal amount and
accrued interest.

           3.            Payment and Proceeds.            All payments shall be
made in lawful money of the United States of America at such place as the Holder
hereof may from time to time designate in writing to the Company. Payment shall
be credited first to the accrued interest then due and payable and the remainder
applied to principal. Prepayment of this Note may be made at any time without
penalty.

           4.            Transfer; Successors and Assigns.            The terms
and conditions of this Note shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Notwithstanding the
foregoing, the Holder may not assign, pledge, or otherwise transfer this Note
without the prior written consent of the Company. Subject to the preceding
sentence, this Note may be transferred only upon surrender of the original Note
for registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Holder. Thereupon, a
new note for the same principal amount and interest will be issued to, and
registered in the name of, the transferee. Interest and principal are payable
only to the registered holder of this Note.

           5.            Governing Law; Venue.            This Note and all acts
and transactions pursuant hereto and the rights and obligations of the Parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of California, without giving effect to principles of conflicts of
law. The Parties acknowledge that any action brought by either Party to
interpret or enforce any provision of this Note shall be brought in, and each
Party agrees to and does hereby, submit to the jurisdiction and venue of, the
courts of Santa Clara county in the State of California.

           6.            Notices.            Any notice required by this Note
shall be in writing. Such notice shall be deemed sufficient upon delivery, when
delivered personally or by a nationally-recognized delivery service (such as
Federal Express or UPS), or forty-eight (48) hours after being deposited in the
U.S. mail, as certified or registered mail, with postage prepaid, addressed to
the Party to be notified at such Party’s address as set forth below or as
subsequently modified by written notice.

           7.            Amendments and Waivers.            Any term of this
Note may be amended only with the written consent of the Company and at least a
majority in interest of the Holders. Any amendment or waiver executed in
accordance with this Section 7 shall be binding upon the Company, the Holders
and each transferee of the Notes.

2 of 4

--------------------------------------------------------------------------------

CPN

           8.            Officers and Directors Not Liable.            In no
event shall any officer or director of the Company be liable for any amounts due
or payable pursuant to this Note.

           9.            Action to Collect on Note.            If action is
instituted to collect on this Note, the Company shall pay all costs and
expenses, including attorney’s fees, incurred in connection with such action.

          10.            Usury Savings Clause.            It is the intention of
the Parties hereto to comply with applicable state and federal usury laws from
time to time in effect. Accordingly, notwithstanding any provision to the
contrary in this Note or any other documents related hereto, in any event
(including, but not limited to, prepayment or acceleration of the maturity of
any obligation) will this Note or any such other document require the payment or
permit the collection or receipt of interest in excess of the highest lawful
rate. If under any circumstance whatsoever, any provision of the Note or of any
other document pertaining hereto will provide for the payment, collection r
receipt of interest in excess of the highest lawful rate, then, ipso facto, the
obligation to be fulfilled shall be reduced to the limit of such validity, and
if, from any such circumstances, the Holder will ever receive anything of value
as interest (or anything of value deemed interest by applicable law) under this
Note, or any other document pertaining hereto, an amount that would exceed the
highest lawful rate, such amount that would exceed the highest lawful rate shall
be applied to the reduction of the principal amount owning under this Note or on
account of any other indebtedness of the Company to the Holder, and not to the
payment of interest, or if such excess interest exceeds the unpaid principal
balance of the Note and such other indebtedness, such excess shall be refunded
to the Company. In determining whether or not the interest paid or payable with
respect to any indebtedness of the Company to the Holder, under any specified
contingency, exceeds the highest lawful rate, the Company and the Holder will,
to the maximum extent permitted by applicable law, (i) characterize any
non-principal payment as an expense, fee or premium, rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, (iii) amortize,
prorate, allocate and spread the total amount of interest throughout the full
term of such indebtedness (including any extension or renewal) so that interest
thereon does not exceed the maximum amount permitted by applicable law, and/or
(iv) allocate interest between portions of such indebtedness, to the end that no
such portion shall bear interest at a rate greater than that permitted by
applicable law.

           11.            Severability.            If one or more provision of
this Note is held to be unenforceable under applicable law, such provision(s)
shall be excluded from this Note and the balance of the Note shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.

           12.            Facsimile and Counterparts.            This Note may
be signed by facsimile and executed in any number of counterparts, each of which
will be deemed to be an original and all of which together will constitute a
single agreement.

           13.            No Rights or Liabilities As Stockholder.           
This Note does not by itself entitle the Holder to any voting rights or other
rights as a stockholder of the Company. In the absence of conversion of this
Note, no provisions of this Note, and no enumeration herein of the rights or
privileges of the Holder, shall cause the Holder to be a stockholder of the
Company for any purpose.

3 of 4

--------------------------------------------------------------------------------

CPN

  KRANEM CORPORATION           Signature: /s/ Luigi Caramico     Name: Luigi
Caramico     Title: Director  


AGREED TO AND ACCEPTED:       INVESTCO         Signature: 
/s/ Ineeza Anacoura
  Name:        Ineeza Anacoura on behalf of Glenside Limited Title:         
Director

4 of 4

--------------------------------------------------------------------------------